UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

The Innocence Project, Inc.,

 

 

Plaintiff, pe

1 9-67-1574 (AJN)

ORDER
National Museum of Health and Medicine, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court previously ordered Plaintiff to give notice to the author and subject of a
particular document, which may be subject to the Privacy Act, that Plaintiff seeks unrestricted
disclosure of the document. Dkt. No. 45. On December 20, 2019, the Court received a letter
from the author of the document, asking for an extension of time to obtain counsel and oppose
unrestricted disclosure of the document. The Court hereby extends the author’s time to file
briefing opposing disclosure of the document to January 31, 2020. The Court further orders that
the letter it received be filed under seal. Chambers will mail a copy of this Order to the author of

the document.

SO ORDERED.

Dated: December , 2019
New York, New York

 
   

ISON J. NATHAN
United States District Judge

 
